Name: 88/67/EEC: Commission Decision of 22 December 1987 amending Decision 87/258/EEC on the list of establishments in Canada approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  America;  trade;  animal product
 Date Published: 1988-02-05

 Avis juridique important|31988D006788/67/EEC: Commission Decision of 22 December 1987 amending Decision 87/258/EEC on the list of establishments in Canada approved for the purpose of importing fresh meat into the Community Official Journal L 033 , 05/02/1988 P. 0039 - 0039*****COMMISSION DECISION of 22 December 1987 amending Decision 87/258/EEC on the list of establishments in Canada approved for the purpose of importing fresh meat into the Community (88/67/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Canada has forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of establishments authorized to export to the Community; Whereas the list of establishments in Canada approved for the import of fresh meat into the Community was drawn up originally in Commission Decision 87/258/EEC (3); Whereas, however, to avoid interrupting existing patterns of trade abruptly, a list of establishments from which the Member States could continue to import fresh meat until 31 December 1987 was forwarded by the Commission to the Member States; Whereas those establishments were to be subject to Community inspection before that date to ensure that the necessary adaptations having regard to Community regulations had been carried out and that, consequently, those establishments could appear on the list of Canadian establishments approved for the import of fresh meat into the Community; Whereas it is physically impossible to complete inspection of Canadian establishments before 31 December 1987; Whereas, in order to affect trade as little as possible, those transitional arrangements should be extended until 31 March 1988; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 87/258/EEC, '31 December 1987' is replaced by '31 March 1988'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 121, 9. 5. 1987, p. 46.